Appellant's decedent died of a long standing cardiovascular disease. There was no thrombosis. The Supreme Court found that there was no causal relationship between the death and the employment. The theory of appellant is that but one conclusion is permissible on the evidence, viz.: that the employment was a contributing factor to the fatal attack. But the evidence at best is subject to conflicting inferences; and it is elementary that findings of fact on conflicting evidence, or on uncontroverted evidence reasonably susceptible of conflicting inferences, are conclusive on error.
The judgment is accordingly affirmed.
For affirmance — THE CHANCELLOR, PARKER, DONGES, HEHER, COLIE, OLIPHANT, WELLS, RAFFERTY, FREUND, McGEEHAN, JJ. 10.
For reversal — DILL, J. 1. *Page 234